This Court has no jurisdiction to hear this case on the merits for the reason that the transcript and statement of facts were not filed in the Court of Civil Appeals within the time required by the statute, nor within the time the Court of Civil Appeals has the authority to entertain a motion and extend the time for filing such records.
The judgment of the trial court was rendered in the case on December 2, 1937, and filed on December 8, 1937. Appellant's motion for a new trial was filed on December 4, 1937, and overruled by an order of the court on December 24, 1937. On February 12, 1938, the court entered its order extending the time for filing the statement of facts and bills of exception for ten days to and including February 22, 1938. On March 3, 1938, the San Antonio Court of Civil Appeals, to which the case was appealed, entered an order on appellant's motion filed on February 21, 1938, extending the time for such filing to April 1, 1938. On April 13, 1938, the San Antonio Court entered an order on appellant's motion filed on March 28, 1938, extending the time for such filing to May 1, 1938. The record was filed in the San Antonio Court of Civil Appeals on May 1, 1938. On June 9, 1938, this case was transferred to this Court by the Supreme Court by its equalization order.
The same question came before this Court in the case of Parks et al. v. Purnell et al., 120 S.W.2d 895, and was there fully considered and the opinion written by Judge Higgins of this Court. Writ of error was granted and is now pending before the Supreme Court.
  The appeal is dismissed for want of jurisdiction. *Page 401